Case: 22-10075     Document: 00516418977         Page: 1     Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 4, 2022
                                  No. 22-10075
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Isaac K. Biegon,

                                                           Plaintiff—Appellant,

                                       versus

   City of Dallas; Dallas Police Department; Edgardo
   Garcia; Timothy Cordova; Joshua Hudgins; Tonya
   McClary; Ali Abubaker,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:21-CV-2006


   Before Davis, Duncan and Engelhardt, Circuit Judges.
   Per Curiam:*
          Issac K. Biegon appeals the district court’s order remanding this case
   to state court. The district court remanded the case because neither 28 USC
   §1441 nor 28 USC §1443 authorizes a plaintiff to remove a case to federal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10075        Document: 00516418977       Page: 2   Date Filed: 08/04/2022




                                   No. 22-10075


   district court. The right of removal is only granted to a defendant. We
   therefore AFFIRM the district court’s order remanding this case back to
   the Dallas County Court of Law No. 4. See Cooper v. City of Plano Texas, 260
   F. App’x 680 (5th Cir. 2007); Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
   100, 108 (1941).
         AFFIRMED.




                                        2